Name: Council Regulation (EEC) No 1187/90 of 7 May 1990 amending Regulation (EEC) No 1357/80 introducing a system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 No L 119 /34 Official Journal of the European Communities 11 . 5 . 90 COUNCIL REGULATION (EEC) No 1187/90 of 7 May 1990 amending Regulation (EEC) No 1357 / 80 introducing a system of premiums for maintaining suckler cows administrative reasons , be authorized to provide that applications relate to a minimum number of suckler cows .' 2 . In the first subparagraph of Article 2 (2), 'for which the premium was granted' is replaced by 'for which the premium was requested'. THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , pursuant to Article 2 of Regulation (EEC) No 1357/ 80 ( 4 ), as last amended by Regulation (EEC) No 573 / 89 ( 5 ), eligibility for the premium for maintaining suckler cows excludes any milk production other than for sale on the farm; Whereas such dual activity is necessary for small producers keeping a dairy herd and a suckler herd on their holdings to obtain sufficient income ; whereas they should accordingly qualify under the premium arrangements , while limiting the number of eligible cows; Whereas the presence of two different herds on the same holding is likely to make checks on eligible cows more difficult ; whereas , in order to facilitate such checks , provision should be made for suckler cows to bear a separate form of identification; whereas , in addition , provision should be made for additional detailed rules on controls to be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805 / 68 of 27 June 1968 on the common organization of the market in beef and veal ( 6 ), as last amended by Regulation (EEC) No 571 / 89 ( 7), 3 . The following Article is inserted : 'Article 2a 1 . By way of derogation from Article 2 , milk producers whose actual available individual reference quantity as referred to in Article 5c of Regulation (EEC) No 804 / 68 (*), less quantities withdrawn pursuant to Regulation (EEC) No 775 / 87 ( * * ), is less than, or equal to , 60 000 kilograms for the 12-month period during which the premium application is lodged may qualify for the premium for their suckler herds . In this case , the premium shall be limited to 10 animals per application and per holding . Checks to ascertain whether cows belong to a suckler herd or to a dairy herd shall be carried out , in particular , on the basis of the reference quantity of the producer qualifying referred to above and of an average milk yield to be determined according to the procedure provided for in Article 6 . 2 . In these cases , the premium shall be granted subject to an undertaking by recipients to keep on their holdings for a minimum of six months from the day on which the application is lodged a number of suckler cows or replacement in-calf heifers at least equal to that for which the premium has been requested . In addition , animals which are the subject of an application for a premium on the basis of this Article must bear a separate identification which must be recorded in a special register kept by the farmer and on the premium application .HAS ADOPTED THIS REGULATION: (*) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (**) OJ No L 78 , 20 . 3 . 1987 , p . 5 .'Article 1 Regulation (EEC) No 1357/ 80 is hereby amended as follows : 1 . The following subparagraph is added to Article 1 : 'According to the procedure provided for in Article 27 of Regulation (EEC) No 805 / 68 , Member States may, for 4 . In Article 5 (4), 'referred to in Article 2 (2 )' is replaced by 'referred to in Articles 2 ( 2 ) and 2a (2)'. 5 . In Article 5 (4 ), 'the holder ofwhich delivers neither milk nor milk products' in the first subparagraph and 'the holder of which delivers neither milk nor milk products' in the third subparagraph are deleted . 6 . Article 6 is replaced by the folowing: 'Article 6 The following in particular shall be laid down in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 805 / 68 : (!) OJ No C 49 , 28 . 2 . 1990 , p. 56 . ( 2 ) OJ No C 96 , 17. 4 . 1990 . ( 3 ) OJ No C 112, 7 . 5 . 1990 , p. 34 . ( 4 ) OJ No L 140 , 5 . 6 . 1980 , p . 1 . ( s ) OJ No L 63 , 7 . 3 . 1989 , p . 3 . ( 6 ) OJ No L 148 , 28 . 6 . 1968 , p . 24 . H OJ No L 61 , 4 . 3 . 1989, p . 43 . 11 . 5 . 90 Official Journal of the European Communities No L 119 /35 (a ) the time limits for lodging applications for the premium; (b ) the provisions for payment of premiums; (c) the average milk yield referred to in Article 2a ( 1 ); (d ) the detailed rules for checking the number of suckler cows declared and observance of the undertaking referred to in Articles 2 and 2a; (e) the additional detailed rules for checking the application of the provisions of Article 2a ; ( f) the exceptional circumstances under which the undertaking referred to in Articles 2 and 2a may be waived ; (g ) the other detailed rules for the application of this Regulation.' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities . It shall apply to applications lodged from 15 June 1990 . This Regulation shall be binding in -its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1990 . For the Council The President G. COLLINS